 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00233-LJO-SKO

11                                Plaintiff,

12                          v.                          MOTION AND ORDER TO UNSEAL
                                                        INDICTMENT
13   IVAN ISHO,

14                               Defendant.

15
            The Indictment in this case, having been sealed by Order of the Court on October 18, 2018, and
16
     it appearing that it no longer need remain secret, The United States of America, by and through
17

18 McGregor W. Scott, United States Attorney, and Laura D. Withers, Assistant United States Attorney,

19 hereby moves that the Indictment in this case be unsealed and made public record.

20

21    Dated: October 23, 2018                               MCGREGOR W. SCOTT
                                                            United States Attorney
22

23                                                   By: /s/ LAURA D. WITHERS
                                                         LAURA D. WITHERS
24                                                       Assistant United States Attorney
25

26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL               1
30
 1                       IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,                       CASE NO.
 4
                                Plaintiff,           ORDER TO UNSEAL INDICTMENT
 5
                          v.
 6
     IVAN ISHO,
 7
                               Defendant.
 8

 9

10          Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment
11 filed on October 18, 2018 be unsealed and become public record.

12
     IT IS SO ORDERED.
13

14 Dated:     October 23, 2018                              /s/   Sheila K. Oberto         .
15                                                 UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL            2
30
